     Case 4:18-cv-00171 Document 69 Filed on 10/15/20 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                    SOUTHERN DISTRICT OF TEXAS
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
John Allen, Jr., et al.,                   §                                  October 15, 2020
                                           §                                 David J. Bradley, Clerk
versus                                     §              Civil Action 4:18−cv−00171
                                           §
Justin Hays, et al.                        §

                            Order Setting Conference
1.    A pre−trial conference will be held on:

                                 October 30, 2020
                                  at 10:30 AM in
                             Judge Hughes's Chambers
                             United States Court House
                           515 Rusk Avenue, Room 11122
                               Houston, Texas 77002.

2.    To ensure full notice, whoever receives this notice must confirm that every other
      party knows of the setting.

3.    Each party must appear by an attorney with (a) full knowledge of the facts and
      (b) authority to bind the client.

4.    The court will decide motions, narrow issues, inquire about and resolve expected
      motions, and schedule discovery. Counsel are to consult among themselves about
      these matters well in advance.

5.    Principal documents must have been exchanged well before the conference.

      Signed on October 15, 2020, at Houston, Texas.
